Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 8, 2021.  As directed by the amendment: claims 18-19 and 28-36 have been amended, claims 1-17, 20-25 and 27 have been cancelled, and no claims have been added.  Thus, claims 18-19, 26 and 28-36 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the claim objections and rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed February 8, 2021, with respect to claim objections and §112 rejections have been fully considered and are persuasive.  The objections and §112 rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Smith on February 12, 2021.
The application has been amended as follows: 



Claim 18, line 14 “…one of the struts…” should be “…one of the plurality of struts…”.

Claim 29, line 10 “…with a person’s…” should be “…within a person’s…”.


Allowable Subject Matter
Claims 18-19, 26 and 28-36 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed method for providing intravascular medical treatment and apparatus for providing intravascular medical treatment. 
The closest prior art is Pigott, US 2013/0066346 A1.
Regarding claim 18, Pigott fails to teach among all the limitations or render obvious a method for providing intravascular medical treatment as claimed, which includes an attachment device located on at least one of the plurality of struts where said attachment device is configured to permit the selective interchangeability of one of a number of medical tools, in combination with the total structure and function of the method for providing intravascular medical treatment as claimed.  
Regarding claim 29, Pigott fails to teach among all the limitations or render obvious an apparatus for providing intravascular medical treatment as claimed, which includes an attachment device located on one of the struts and configured to selectively receive, in an interchangeable fashion, one of a number of medical tools, in combination with the total structure and function of the apparatus for providing intravascular medical treatment as claimed.  
Regarding claim 34, Pigott fails to teach among all the limitations or render obvious a method for providing intravascular medical treatment as claimed, which includes an attachment device located at one of the struts and configured to interchangeably receive one of a number of different types of medical tools, in combination with the total structure and function of the method for providing intravascular medical treatment as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783